DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 1/31/22.
Claims 1-24 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 7/8/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Response to Arguments


Applicant's arguments filed 1/31/22 with respect to claims 1-24 have been considered but are moot in view of the new ground(s) of rejection. In addition applicant's arguments filed 1/31/22 with respect to claims 1-24 has been considered but are not persuasive.

Applicant argued in page 11 that Applicant has amended the independent claims to define that the residual quantization stage is configured to determine, for a non-zero quantized value, at least one quantized residual value in dependence on a width of the 

Examiner notes that claim amendment necessitates new ground of rejection and however this feature is obvious over prior art Tourapis Fig. 2 [0045]. Please see 103 rejection down below for more details.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.

Claims 1-2, 4-5 and 7-24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-5 and 7-24 of US Pat. 10735734 B2.  Even though US Pat. 10735734 B2 does not claim “at least one quantized residual value in dependence on a width of the dead zone of the quantization stage”. However this obvious over Tourapis Fig. 2 [0045]. Please see 103 rejection down below for more details. Same motivation is applicable for combining US Pat. 10735734 B2 and Tourapis (U.S. Pub. No. 20070230565 A1) as stated in page 9.


Instant Application 16/923,909
US Pat. 10735734 B2


a quantization stage configured to quantize an input signal using a dead zone in order to obtain a plurality of quantized values;

an entropy encoder configured to encode the plurality of quantized values using an entropy encoding scheme in order to obtain a plurality of entropy encoded values;

a residual quantization stage configured to quantize a residual signal caused by the quantization stage, 

wherein the residual quantization stage is configured to determine, for a non-zero quantized value, 
at least one quantized residual value in dependence on a width of the dead zone of the quantization stage; and

a coded signal former configured to form a coded signal from the plurality of entropy encoded values and the at least one quantized residual value.


a quantization stage configured to quantize an input signal using a dead zone in order to obtain a plurality of quantized values; 

an entropy encoder configured to encode the plurality of quantized values using an entropy encoding scheme in order to obtain a plurality of entropy encoded values; 

a residual quantization stage configured to quantize a residual signal caused by the quantization stage, 

wherein the residual quantization stage is configured to determine, for a non-zero quantized value, 
at least one quantized residual value in dependence on the dead zone of the quantization stage; and 

a coded signal former configured to form a coded signal from the plurality of entropy encoded values and the at least one quantized residual value.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 11-12 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tourapis (U.S. Pub. No. 20070230565 A1), in view of Rossato (CA 2842551 A1).

Regarding to claim 1, 11 and 20-24:

Examiner’s note: Encoding and decoding is done using the same and opposite algorithm.

1. Tourapis teach an encoder, comprising: (Tourapis [0012] FIG. 3 shows a block diagram for an encoder) a quantization stage configured to quantize an input signal using a dead zone in order to obtain a plurality of quantized values; (Tourapis Fig. 2-3 [0050] A group of pictures is considered during a temporal analysis step, which decides several parameters, including slice type decision, GOP structure, weighting parameters (through the motion estimator/mode decision block 370), quantization values and deadzoning (through the quantizer 335))
a residual quantization stage configured to quantize a residual signal caused by the quantization stage, (Tourapis Fig. 2 [0045] the quantization values or coefficient thresholding that are used for the residual encoding) wherein the residual quantization stage is configured to determine, for a non-zero quantized value, at least one quantized residual value in dependence on a width of the dead zone of the quantization stage; and (Tourapis Fig. 2 [0045] an impact of deadzoning during transformation and quantization is indicated generally by the reference numeral 200. In FIG. 2, the interval around zero is called a dead zone. A deadzone quantizer is characterized by two parameters: the zero bin-width (2s-2f) and the outbin width (s), as shown in FIG. 2. The optimization [configured to determine] of the deadzone through f is often used as an efficient method to achieve good rate-distortion performance. Nevertheless, it is well known that the introduction of a deadzone during this process (i.e. reduction of the f term [non-zero quantized value]) can usually allow an additional bitrate reduction, while having a small impact in quality)

an entropy encoder configured to encode the plurality of quantized values using an entropy encoding scheme in order to obtain a plurality of entropy encoded values; a coded signal former configured to form a coded signal from the plurality of entropy encoded values and the at least one quantized residual value. 

However Rossato teach an entropy encoder configured to encode the plurality of quantized values using an entropy encoding scheme in order to obtain a plurality of entropy encoded values; (Rossato FIG. 8 page 27 line 1-10 the encoder applies quantizer 810-1 to the residual data 170-2 to produce adjusted residual data 870-1; the encoder applies quantizer 810-2 to the residual data 170-2 to produce adjusted residual data 870-2; and so on. Quantizer 810-1 has the effect of setting any symbols in range #1 to a common symbol such as zero (thus the common name "dead zone" for the range); quantizer 810-2 has the effect of setting any symbols in range #2 to a common symbol such as zero; and so on)
a coded signal former configured to form a coded signal from the plurality of entropy encoded values and the at least one quantized residual value. (Rossato page 26 line 20-28 FIG. 8 is an example diagram illustrating quantization of reconstruction data at a given level of quality using one or more dead zone quantizers according to embodiments herein. Adjusting and applying different dead zones to the reconstruction data (e.g., residual data) enables each of multiple levels of quality of reconstruction data to be further encoded according to multiple different sub-levels of quality. For example, the encoder generates reconstruction data such as residual data 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tourapis, further incorporating Rossato in video/camera technology. One would be motivated to do so, to incorporate a coded signal former configured to form a coded signal from the plurality of entropy encoded values and the at least one quantized residual value. This functionality will improve efficiency.

Regarding to claim 2 and 12:

2. Tourapis teach the encoder according to claim 1, wherein the residual quantization stage is configured to determine, for a non-zero quantized value, at least one quantized residual value in dependence on a width of the dead zone of the quantization stage. (Tourapis Fig. 2 [0045] an impact of deadzoning during transformation and quantization is indicated generally by the reference numeral 200. In FIG. 2, the interval around zero is called a dead zone. A deadzone quantizer is characterized by two parameters: the zero bin-width (2s-2f) and the outbin width (s), as shown in FIG. 2. The optimization [configured to determine] of the deadzone through f is often used as an efficient method to achieve good rate-distortion performance. Nevertheless, it is well known that the introduction of a deadzone during this process 

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tourapis (U.S. Pub. No. 20070230565 A1), in view of Rossato (CA 2842551 A1), further in view of Auyeung (U.S. Pub. No. 20120044988 A1).

Regarding to claim 4:

4. Tourapis teach the encoder according to claim 1, wherein the residual quantization (Tourapis [0049] FIG. 3 325, 335) stage comprises: an inverse quantizer (Tourapis [0049] FIG. 3 345) configured to inverse quantize the plurality of quantized values in dependence on the dead zone (Tourapis Fig. 2 [0045]) in order to obtain an inverse quantized input signal; (Tourapis [0049] FIG. 3 an output of the quantizer 335 is connected in signal communication with a first input of a variable length coder 340 and with an input of an inverse quantizer 345. An output of the variable length coder 340 is an externally available output of the video encoder 300. An output of the inverse quantizer 345 is connected in signal communication with an input of an inverse transformer 350)

Tourapis do not explicitly teach a comparer configured to compare the input signal and the inverse quantized input signal.

and a comparer configured to compare the input signal and the inverse quantized input signal. (Auyeung [0043] FIG. 2 Frames of video 12 are compared 14 with prior encoding to produce a difference signal between the original and predicted frames which is subject to execution of a transform 16, a quantization 18, an inverse quantization 20 and upon which an inverse transform 22 is executed to produce an output which is summed)

The motivation for combining Tourapis and Rossato as set forth in claim 1 is equally applicable to claim 4. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tourapis, further incorporating Rossato and Auyeung in video/camera technology. One would be motivated to do so, to incorporate a comparer configured to compare the input signal and the inverse quantized input signal. This functionality will improve efficiency.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tourapis (U.S. Pub. No. 20070230565 A1), in view of Rossato (CA 2842551 A1), further in view of Chono (U.S. Pub. No. 20080101465 A1).

Regarding to claim 13:

13. Tourapis teach the decoder according to claim 11, Tourapis do not explicitly teach wherein the inverse quantization stage is configured to refine the inverse quantization level by determining a refined inverse quantization level in dependence on the dead zone.

However Chono teach wherein the inverse quantization stage is configured to refine the inverse quantization level by determining a refined inverse quantization level. (Chono [0166] An outline of the operation of the I-frame flickering suppression control apparatus 300 in accordance with the present embodiment involves: applying, to an image to be intra-encoded, inter-frame prediction with an image frame that was encoded using inter-encoding and reconstructed in the past (which will be referred to as corrected-reference-image-producing reference frame hereinbelow), conversion, quantization, inverse-quantization, and inverse-conversion to generate an inter-encoded reconstructed image recInter(t, vpx.sub.t, vpy.sub.t), and outputting it as a corrected reference image) in dependence on the dead zone. (Chono [0187] At Step S1002, an I-frame flickering suppression control signal IFlickerControl is calculated from the second predictive error pe2.sub.idx(x, y), MB type, and quantizing parameter `qp` according to EQ. (20): where qpth1 is a threshold of the quantizing parameter (which is 28 in the present embodiment), .alpha. is a value greater than zero, and Tgain is a gain for conversion (which is 16 in the present embodiment). When .alpha. is one, Sth is equal to the quantization dead-zone width in inter-encoding in a pixel spatial domain)

The motivation for combining Tourapis and Rossato as set forth in claim 1 is equally applicable to claim 13. It would have been obvious before the effective filing .

Allowable subject matter

Regarding to claim 3, 5-10 and 14-19:

Claims 3, 5-10 and 14-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482